Citation Nr: 0711460	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for colon/rectal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to service 
connection for colon/rectal cancer.


FINDINGS OF FACT

1.  The veteran was first diagnosed with colon/rectal cancer 
in August 1991, and there is no medical evidence suggesting 
this condition is related to service, nor were there any 
relevant complaints during service.

2.  The veteran has never been diagnosed with prostate 
cancer.


CONCLUSION OF LAW

The veteran's colon/rectal cancer was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran argues that he is entitled to service connection 
for his colon/rectal cancer on the grounds that the affected 
region is anatomically close to the prostate and therefore 
should be presumptively service connected under the 
provisions of 38 C.F.R. § 3.309.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, diabetes mellitus and 
soft- tissue sarcomas.  38 C.F.R. § 3.309(e).

In-service exposure to herbicides (such as Agent Orange) is 
conceded due to the veteran's service in Vietnam.  The 
veteran's service medical records are negative for reports of 
any complaints or treatment of colon or rectal cancer.  

The veteran was diagnosed with a grade II adenocarcinoma, 
described as a "rectal carcinoma" at the Mayo Clinic in 
August 1991.  The tumor was removed via an abdominoperineal 
resection in the same month.  The veteran underwent radiation 
therapy beginning in December 1991.  The cancer has not 
recurred.  The treatment records indicate that the tumor 
extended through the bowel wall and was "'close to [the] 
prostate' but not adherent" when the surgery was performed.  
There is no further mention of prostate involvement in the 
medical records.

While the veteran argues that the anatomical proximity of the 
cancer to his prostate should entitle him to service 
connection, the Board disagrees.  The veteran's contentions 
carry no weight as there is no indication that he is a 
medical professional or possesses medical training.  See 
Espiritu, supra.  Without a diagnosis of prostate cancer, the 
requirements of § 3.309 are not met.  

In fact, when considering cancer of the rectum/colon, the 
National Academy of Science concluded that there was limited 
evidence suggesting cancers of the gastrointestinal tract are 
related to herbicide exposure.  See, e.g., 68 Fed. Reg. 
27630-641 (May 20, 2003).  Therefore, not only is 
colon/rectal cancer not included in the list of conditions 
presumptively associated with herbicide exposure, but such a 
relationship has been considered and explicitly rejected.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

From the time of separation in 1970 until 1991, an interval 
of over 20 years, there is no evidence indicating any 
complaints or findings indicative of colon/rectal cancer.  
There were no relevant complaints during service.  Cancer was 
diagnosed in 1991, and no medical professional has ever 
indicated that colon/rectal cancer is related to any aspect 
of the veteran's period of service.  Furthermore, no 
competent medical evidence has otherwise been presented to 
show a causal nexus between the veteran's period of service 
and the development of colon/rectal cancer many years later.  
While the veteran asserts that his colon/rectal cancer is 
related to service, in cases such as this, where a medical 
diagnosis and competent medical evidence of causation are 
essential, the veteran's lay statements alone are not a 
sufficient basis upon which to grant service connection.  See 
Espiritu, supra.  The veteran's statements have been 
considered, but he is not competent to testify as to medical 
diagnosis or causation.

Without competent medical evidence indicating a link between 
colon/rectal cancer and the veteran's period of service, 
service connection can not be granted for this condition.  
The preponderance of the evidence is against the claim for 
service connection for colon/rectal cancer, and it must be 
denied.

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in February and March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The February and March 2004 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  There is no indication that the veteran has had any 
relevant treatment at VA facilities.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Board concludes an examination is not needed in this case 
because the veteran does not have prostate cancer, and 
because there is no evidence that the veteran "suffered an 
event, injury or disease in service" that could have caused 
his colon/rectal cancer.  His assertion that colon/rectal 
cancer should be service-connected as related to inservice 
exposure to Agent Orange is inconsistent with existing 
regulations for Agent Orange presumptive disorders and he has 
provided no medical evidence showing how the condition is 
otherwise related to service.  The Board notes that the 
veteran was given specific notice that some medical or 
scientific evidence would be required to link his cancer to 
herbicide exposure in the RO's March 2004 letter.  The 
veteran's unsupported assertions alone are insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See, e.g., Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for colon/rectal cancer is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


